Title: To George Washington from Francis Barber, 12 February 1781
From: Barber, Francis
To: Washington, George


                        
                            Sir
                            Pompton Huts Feb’y 12th 1781
                        
                        Agreeably to your Excellency’s instructions to the commanding officer of the Brigade, I detached Captain
                            Holmes with his company, completed to forty men, to Lydman’s clove, and I have ordered Captain Ballard with his company of
                            the same number of men to remain in the neighbourhood of Pompton. The latter is instructed to detach a subaltern &
                            fourteen men of his command to Ringwood for the purpose of guarding the stores at that place, and with the rest of his
                            company to lie near the Yellow Tavern, in order to protect the transportation of stores.
                        The brigade will march for Morris town tomorrow morning. The difficulty of procuring sleads for the
                            conveyance of our baggage has prevented an earlier movement. The commands at the Blockhouse, Lydmans & Hackensack
                            I expect will arrive this evening.
                        I had not the least idea, but that the appointment of Major Barber was admissible upon the present system or
                            I should not have troubled your Excellency with the request. It was excited by his earnest desire to continue in the army
                            & to serve with the Jersey Troops as also an encouragement from Colonel Scammell that the appointment, if
                            recommended would take place; but I would by means make the request, unless it be strictly conformable to the
                            Regulations. I am Sir, with the most sincere respect and esteem, your Excellency’s very humble servant
                        
                            F. Barber
                            Lieut. Col.
                        
                    